Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 1 of 15 PageID #: 480



AAS:DKK
F. #2017R05903

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------X

UNITED STATES OF AMERICA                        MEMORANDUM OF LAW

       - against -                              18-CR-457 (AMD)

HUAWEI TECHNOLOGIES CO., LTD., et al.,

                      Defendants.

-----------------------------------X




                     MEMORANDUM OF LAW IN SUPPORT OF
                MOTION FOR A PRETRIAL CONFERENCE PURSUANT TO
                 THE CLASSIFIED INFORMATION PROCEDURES ACT




                                         RICHARD P. DONOGHUE
                                         United States Attorney
                                         Eastern District of New York


Alexander A. Solomon
Julia Nestor
David K. Kessler
Kaitlin T. Farrell
Sarah M. Evans
Assistant United States Attorneys
        (Of Counsel)
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 2 of 15 PageID #: 481



                                 PRELIMINARY STATEMENT

               On January 24, 2019, a grand jury sitting in the Eastern District of New York returned

a thirteen-count second superseding indictment charging the defendant Huawei Technologies Co.,

Ltd. (“Huawei”) with (1) two counts of conspiracy to commit and substantive bank fraud, in violation

of 18 U.S.C. §§ 1344 and 1349; (2) conspiracy to commit and substantive wire fraud, in violation of

18 U.S.C. §§ 1343 and 1349; (3) conspiracy to defraud the United States, in violation of 18 U.S.C.

§ 371; (4) violations of the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C.

§§ 1701 - 1705; (5) money laundering conspiracy, in violation of 18 U.S.C. § 1956(a)(2)(A); and

(6) conspiracy to obstruct justice, in violation of 18 U.S.C. § 1512, and charging Huawei Device

USA, Inc. (“Huawei USA”) with one count of conspiracy to obstruct justice, in violation of 18

U.S.C. § 1512. (See Dkt. No. 19). 1

               The government has been searching its classified holdings for items that could

potentially be discoverable in this matter and will continue to do so. The government now requests

that the Court schedule a conference pursuant to Section 2 of the Classified Information Procedures

Act (“CIPA”), 18 U.S.C. app. III, to be held within two weeks of the Court’s resolution of the

government’s pending motion to disqualify James M. Cole, Esq. as defense counsel in this case

(“Cole Motion”). 2 (See Dkt. No. 49.) The government also requests that this Court authorize the




       1
         Another Huawei subsidiary, Skycom Tech. Co. Ltd., and Huawei’s Chief Financial
Officer, Wanzhou Meng, were also charged.
       2
          In light of the conflicts described in the Cole Motion, the government respectfully submits
that discussion of classified discovery and classified motion practice should begin after the motion
is resolved.

                                                 2
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 3 of 15 PageID #: 482



government to make any motion to the Court for an order pursuant to Section 4 of CIPA in camera

and ex parte.

                The government submits this Memorandum of Law in Support of its Motion for a

CIPA Section 2 Conference and requests authorization to file any CIPA Section 4 motion in camera

and ex parte. The Memorandum describes for the Court the applicability of CIPA to matters

relating to classified information that may arise in connection with the prosecution, both before and

during trial.

                                         BACKGROUND

                As in all cases that may implicate classified information, the government herein

provides the Court with a detailed description of the procedures mandated by CIPA for protecting

such classified information.

I.      THE CLASSIFIED INFORMATION PROCEDURES ACT

                “CIPA, which establishes certain procedures for the handling of classified

information in criminal cases, is designed ‘to protect[ ] and restrict[ ] the discovery of classified

information in a way that does not impair the defendant’s right to a fair trial.’” United States v.

Abu-Jihaad, 630 F.3d 102, 140 (2d Cir. 2010) (quoting United States v. Aref, 533 F.3d 72, 78 (2d

Cir. 2008)); see also In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 115 (2d

Cir. 2008) (“CIPA establishes rules for the management of criminal cases involving classified

information.”). CIPA defines “[c]lassified information” as “any information or material that has

been determined by the United States Government pursuant to an Executive order, statute, or




                                                 3
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 4 of 15 PageID #: 483



regulation, to require protection against unauthorized disclosure for reasons of national security.”

18 U.S.C. app. III, § 1(a).

II.    PRETRIAL CONFERENCES, PROTECTIVE ORDERS AND DISCOVERY

       A.      Pretrial Conferences

               Section 2 of CIPA provides that “[a]t any time after the filing of the indictment or

information, any party may move for a pretrial conference to consider matters relating to classified

information that may arise in connection with the prosecution.” 18 U.S.C. app. III, § 2. After

such a motion is filed, Section 2 states that the district court “shall promptly hold a pretrial

conference to establish the timing of requests for discovery, the provision of notice required by

Section 5 of [CIPA], and the initiation of the procedure established by Section 6 of [CIPA].” Id.

       B.      Protective Orders

               Section 3 of CIPA requires the Court, upon the request of the United States, to issue

an order “to protect against the disclosure of any classified information disclosed by the United

States to any defendant in any criminal case. . . .” 18 U.S.C. app. III, § 3. The key Senate Report

on CIPA, issued by the Senate Committee on the Judiciary, provides that the terms of a protective

order may include, but need not be limited to, provisions:

               (1) prohibiting the disclosure of the information except as authorized by the
               court; (2) requiring storage of material in a manner appropriate for the level
               of classification assigned to the documents to be disclosed; (3) requiring
               controlled access to the material during normal business hours and at other
               times upon reasonable notice; (4) requiring the maintenance of logs
               recording access by all persons authorized by the court to have access to the
               classified information in connection with the preparation of the defense; (5)
               requiring the making and handling of notes taken from material containing




                                                 4
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 5 of 15 PageID #: 484



               classified information; and (6) authorizing the assignment of government
               security personnel and the provision of government storage facilities.

S. Rep. No. 96-823, at 6, reprinted in 1980 U.S.C.C.A.N. 4294, 4299 (1980).

       C.      Discovery of Classified Information by the Defendant

               Section 4 of CIPA provides, in pertinent part, that “[t]he court, upon a sufficient

showing, may authorize the United States to delete specified items of classified information from

documents to be made available to the defendant through discovery under the Federal Rules of

Criminal Procedure, to substitute a summary of the information for such classified documents, or

to substitute a statement admitting the relevant facts that classified information would tend to

prove.” 18 U.S.C. app. III, § 4. Like Rule 16(d)(1) of the Federal Rules of Criminal Procedure,

Section 4 of CIPA provides that the United States may demonstrate that the use of such alternatives

is warranted through an in camera, ex parte submission to the Court, and the Second Circuit has

repeatedly affirmed district court decisions entering protective orders based on such submissions.

See Abu-Jihaad, 630 F.3d at 142-143 (recognizing that “a district court’s decision to conduct ex

parte hearings manifests no abuse of discretion”); Aref, 533 F.3d at 81 (“When the government is

seeking to withhold classified information from the defendant, an adversary hearing with defense

knowledge would defeat the very purpose of the discovery rules.” (internal quotation marks

omitted)); United States v. Ying Lin, No. 15 CR 601 (DLI), Memorandum and Order (ECF No. 71)

at 4 (E.D.N.Y. April 6, 2017) (granting government’s motion to submit CIPA § 4 brief ex parte and

under seal); United States v. Velentzas, No. 15 CR 213 (SJ), 2016 WL 4250304, at *3 (E.D.N.Y.

Aug. 10, 2016) (same); see also United States v. Yunis, 867 F.2d 617, 622-23 (D.C. Cir. 1989);

United States v. Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988); United States v. Pringle, 751 F.2d

419, 427 (1st Cir. 1984).

                                                5
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 6 of 15 PageID #: 485



               “CIPA ‘overlays the framework appearing in Fed. R. Crim. P. 16, which itself

authorizes district courts to restrict discovery of evidence in the interest of national security.’”

Velentzas, 2016 WL 4250304, at *2 (quoting United States v. Zazi, No. 10 CR 60 (JG), 2011 WL

2532903, at *1 (E.D.N.Y. Jun. 24, 2011)); see also Aref, 533 F.3d at 78. Indeed, CIPA’s legislative

history makes clear that the Court may take national security interests into account in determining

whether to permit discovery to be denied, restricted or deferred. See S. Rep. No. 96-823, at 6,

reprinted in 1980 U.S.C.C.A.N. 4294, 4299-4300 (1980) (citing “the protection of information vital

to the national security” as one consideration justifying limitations on discovery); see also Abu-

Jihaad, 630 F.3d at 140 (making clear that district courts have the power under Federal Rule of

Criminal Procedure 16(d)(1) “to issue protective orders denying or restricting discovery for good

cause, which includes information vital to the national security” (quoting United States v. Stewart,

590 F.3d 93, 130 (2d Cir. 2009))); Aref, 533 F.3d at 78 (same).

               As the Second Circuit has observed, “CIPA does not itself create a government

privilege against the disclosure of classified information; it presupposes one.” Stewart, 590 F.3d

at 130.   “The privilege it presupposes has its origins in the common-law privilege against

disclosure of state secrets . . . which ‘allows the government to withhold information from discovery

when disclosure would be inimical to national security.’” Abu-Jihaad, 630 F.3d at 140-41 (internal

citations omitted, quoting Zuckerbraun v. Gen. Dynamics Corp., 935 F.2d 544, 546 (2d Cir. 1991)).

“CIPA’s framework for nondisclosure provides a means for applying the state-secrets privilege to

classified information which, in ordinary circumstances, would be discoverable.                Proper

application of that privilege requires balancing of the government’s need to protect national security

with the right of a defendant to mount a full defense.” United States v. Boulos, No. 13-CR-612


                                                 6
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 7 of 15 PageID #: 486



(ENV), 2015 WL 502170, at *1 (E.D.N.Y. Feb. 3, 2015) (internal citations omitted). “First, the

district court must determine whether the material in dispute is discoverable, and if so, whether the

state-secrets privilege applies.”    Stewart, 590 F.3d at 131.        If the material in dispute is

discoverable, “the state-secrets privilege applies if ‘(1) there is a reasonable danger that compulsion

of the evidence will expose . . . matters which, in the interest of national security, should not be

divulged, and (2) the privilege is lodged by the head of the department which has control over the

matter, after actual personal consideration by that officer.’” Abu-Jihaad, 630 F.3d at 141 (quoting

Aref, 533 F.3d at 80). “If the evidence is discoverable but the information is privileged, the court

must next decide whether the information is helpful or material to the defense, i.e., useful to counter

the government’s case or to bolster a defense.” Aref, 533 F.3d at 80 (internal quotation marks

omitted).

               In determining whether deletion or substitution of classified information is

appropriate, a court must balance the government’s national security interest against the defendant’s

right to present his defense. For example, under CIPA, a court may permit the government to

produce exculpatory or helpful information “in a form that will preserve its sensitivity,” including

summaries that omit classified information that is “not helpful to the defense.” United States v.

Muhanad Mahmoud Al Farekh, No. 15-CR-268 (BMC), 2016 WL 4444778, at *2-3 (E.D.N.Y.

Aug. 23, 2016); see also United States v. Yunis, 867 F.2d 617, 623 (D.C. Cir. 1989) (“a defendant

seeking classified information . . . is entitled only to information that is at least ‘helpful to the

defense of [the] accused’”). The fact that defense counsel possesses a security clearance does not

itself entitle him to receive classified information in discovery. As courts in this Circuit have

repeatedly recognized “clearances do not mandate . . . access to immaterial classified information


                                                  7
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 8 of 15 PageID #: 487



for which counsel has no legitimate need.” United States v. Babafemi, No. 13-CR-109 (JG), 2014

WL 1515277, at *3 (E.D.N.Y. Apr. 18, 2014) (citing Exec. Order No. 13,526, 75 Fed. Reg. 707,

720 (Dec. 29, 2009) (“A person may have access to classified information provided that . . . the

person has a need-to-know the information.”)); Ying Lin, Memorandum and Order at 5 (same);

Zazi, 2011 WL 2532903, at *3 (same); see also United States v. Libby, 429 F. Supp. 2d 18, 24 n.8

(D.D.C. 2006) (“It is axiomatic that even if the defendant and his attorneys had been granted the

highest level of security clearances, that fact alone would not entitle them to access to every piece

of classified information this country possesses.”).

III.   NOTICE OF DEFENDANT’S INTENT TO DISCLOSE AND PRETRIAL
       EVIDENTIARY RULINGS

               There are three critical pretrial steps in the handling of classified information under

CIPA after such information has been provided to the defendant through discovery. First, the

defendant must specify in detail the precise classified information he reasonably expects to disclose

at trial. Second, the Court, upon motion of the government, shall hold a hearing pursuant to

Section 6(a) to determine the use, relevance, and admissibility of the proposed evidence. Third,

following the Section 6(a) hearing and formal findings of admissibility by the Court, the United

States may move to substitute an admission of relevant facts or summaries for classified information

that the Court rules admissible.

       A.      The Requirement to Provide Notice of Disclosure

               The linchpin of CIPA is Section 5(a), which requires a defendant who intends to

disclose (or cause the disclosure of) classified information to provide timely pretrial written notice

of his intention to the Court and the government. Section 5(a) expressly requires that such notice

“include a brief description of the classified information,” and the leading case under Section 5(a)

                                                 8
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 9 of 15 PageID #: 488



holds that such notice “must be particularized, setting forth specifically the classified information

which the defendant reasonably believes to be necessary to his defense.” United States v. Collins,

720 F.2d 1195, 1199 (11th Cir. 1983) (emphasis added); see also Yunis, 867 F.2d at 623 (“a

defendant seeking classified information . . . is entitled only to information that is at least ‘helpful

to the defense of [the] accused’”); United States v. Smith, 780 F.2d 1102, 1105 (4th Cir. 1985) (en

banc). This requirement applies to both documentary exhibits and oral testimony, whether it is

anticipated to be brought out on direct or cross-examination. See United States v. Hitselberger,

991 F. Supp. 2d 91, 95 (D.D.C. 2013) (CIPA’s disclosure requirement applies “regardless of the

witness or the document through which that information is to be revealed.”) (quoting United States

v. Poindexter, 725 F. Supp. 13, 33 (D.D.C. 1989)).

                If a defendant fails to provide a sufficiently detailed notice far enough in advance

of trial to permit the implementation of CIPA procedures, Section 5(b) authorizes the Court to

“preclude disclosure of any classified information.” 18 U.S.C. app. III, § 5(b); see also United States

v. Badia, 827 F.2d 1458, 1464-66 (11th Cir. 1987) (upholding preclusion of disclosure of classified

information at trial because defendant failed to comply with notice requirements of CIPA § 5).

Similarly, if the defendant attempts to disclose at trial classified information that is not described

in his Section 5(a) notice, preclusion is the appropriate remedy under Section 5(b) of CIPA. See

United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996) (“[A] defendant shall not disclose

classified information ‘in connection with a trial or pretrial proceeding’ until the required notice

has been given.”); United States v. Smith, 780 F.2d 1102, 1105 (4th Cir. 1985) (“defendant is

forbidden from disclosing any such information absent the giving of notice”); see generally United

States v. North, 708 F. Supp. 399 (D.D.C. 1988).


                                                  9
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 10 of 15 PageID #: 489



       B.      The Pretrial Hearing on Disclosure

               Prior to trial, pursuant to Section 6(a) of CIPA, upon motion of the government, the

Court must hold a hearing “to make all determinations concerning the use, relevance, or

admissibility of classified information that would otherwise be made during the trial or pretrial

proceeding.” 18 U.S.C. app. III, § 6(a). The statute expressly provides that if the Section 6(a)

motion is filed before trial or the relevant pretrial proceeding, “the court shall rule [on the use,

relevance, or admissibility of the classified information at issue] prior to the commencement of the

relevant proceeding.” Id. (emphasis added).

               Section 6(b) of CIPA requires that before any hearing is conducted under Subsection

(a), the United States must notify the defendant of the hearing and identify the classified information

which will be at issue. If the information was not previously made available to the defendant, the

United States may, with the Court’s approval, provide a generic description of the material to the

defendant. Thus, as Congress recognized in enacting CIPA, “the Government would not have to

disclose the identity of an undercover intelligence agent not previously disclosed to the defendant;

instead, the Government would describe the information as ‘the identity of an undercover

intelligence agent’ if this meets with court approval.” S. Rep. No. 96-823, at 6, reprinted in 1980

U.S.C.C.A.N. 4294, 4301 (1980).

               At the Section 6(a) hearing, the Court hears the defense proffer and the arguments

of counsel, then rules whether the classified information identified by the defense is relevant under




                                                 10
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 11 of 15 PageID #: 490



Rule 401 of the Federal Rules of Evidence. 3 Smith, 780 F.2d at 1106; see generally Yunis, 867

F.2d at 622. The Court’s inquiry does not end there, however, for under Rule 402 of the Federal

Rules of Evidence, “[n]ot all relevant evidence is admissible at trial.” Id. The Court must also

determine whether the evidence is cumulative, “prejudicial, confusing, or misleading,” so that it

should be excluded under Rule 403 of the Federal Rules of Evidence. United States v. Wilson,

750 F.2d 7, 9 (2d Cir. 1984). At the conclusion of the Section 6(a) hearing, the Court must state

in writing the reasons for its determination as to each item of classified information.

       C.      Substitution in Lieu of Disclosure

               In the event that the Court rules that one or more items of classified information are

admissible, the United States has the option of proposing a “substitution” for the classified

information at issue, pursuant to Section 6(c) of CIPA. 18 U.S.C. app. III, § 6(c). The United

States may move for permission to provide the defense either a substitute statement admitting

relevant facts that the classified information would tend to prove, or substitute a summary of the

classified information that would otherwise be disclosable. See In re Terrorist Bombings, 552 F.3d

at 116. The Court must grant the motion for substitution “if it finds that the [substituted] statement

or summary will provide the defendant with substantially the same ability to make his defense as

would disclosure of the specific classified information.” Id.




       3
         CIPA does not change the “generally applicable evidentiary rules of admissibility.”
United States v. Wilson, 750 F.2d 7, 9 (2d Cir. 1984); accord Babafemi, 2014 WL 1515277, at *1.
Rather, CIPA alters the timing of rulings concerning admissibility, so as to require them to be
made before trial. United States v. Poindexter, 698 F. Supp. 316, 318 (D.D.C. 1988); accord Zazi,
2011 WL 2532903, at *1; Smith, 780 F.2d at 1106.

                                                 11
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 12 of 15 PageID #: 491



               If the Court determines that the item of classified information at issue is relevant and

admissible and denies the government’s motion for substitution, Section 6(e)(1) of CIPA permits

the government to object to the classified information’s disclosure. 18 U.S.C. app. III, § 6(e)(1).

In such cases, the Court “shall order that the defendant not disclose or cause the disclosure of such

information.” Id. Section 6(e) then sets forth a sliding scale of remedies that the Court may

impose in such a case. Id. at § 6(e).

IV.    OTHER RELEVANT CIPA PROCEDURES

       A.      Interlocutory Appeal

               Section 7(a) of CIPA provides for an interlocutory appeal by the United States

from any decision or order of the trial judge “authorizing the disclosure of classified information,”

imposing sanctions on the United States “for nondisclosure of classified information,” or for

“refusing a protective order sought by the United States to prevent the disclosure of classified

information.” 18 U.S.C. app. III, § 7(a). The term “disclosure” relates both to information

which the court orders the United States to divulge to the defendant as well as to information

already possessed by the defendant which he or she intends to make public. Section 7(b) requires

the Court of Appeals to give expedited consideration to any interlocutory appeal filed under

Subsection (a). Id. § 7(b).

       B.      Rules Governing Introduction of Classified Information

               In order to prevent “unnecessary disclosure” of classified information, Section 8(b)

permits the Court to order admission into evidence only a part of a writing, recording, or

photograph. Alternatively, the Court may order into evidence the entire writing, recording, or

photograph with all or part of the classified information contained therein excised. Excision of


                                                 12
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 13 of 15 PageID #: 492



such classified information may not be authorized, however, if fairness requires that the whole

document, recording, or photograph be considered.

               Section 8(c) establishes a procedure for addressing the problems that may emerge

during the taking of testimony from a witness who possesses classified information not previously

found to be admissible. If the defendant knows that a question or a line of inquiry would result in

disclosure of classified information, CIPA mandates that she give the United States immediate

notice under Section 5 of the Act; Section 8(c), in effect, serves as a supplement to the Section 6(a)

procedures, addressing circumstances that might not have been anticipated in advance of the taking

of testimony. Thus, upon objection of the United States to a defense question or line of inquiry

not covered in a Section 6(a) proceeding, the Court must take suitable action to avoid the improper

disclosure of classified information by a witness.

       C.      Security Procedures

               Section 9 of CIPA required the Chief Justice of the United States to prescribe

security procedures for the protection of classified information in the custody of federal courts. On

February 12, 1981, Chief Justice Burger promulgated these procedures.

                                           ARGUMENT

               As noted above, the thirteen-count indictment charges Huawei and Huawei Device

USA variously with conspiracy to commit and substantive bank fraud, conspiracy to commit and

substantive wire fraud, conspiracy to defraud the United States, violations of the IEEPA, money

laundering conspiracy, and conspiracy to obstruct justice. The government has been reviewing its

classified holdings to identify items that may be discoverable in this case and is continuing to review

such material. Based on that review, the government has identified classified material that could


                                                 13
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 14 of 15 PageID #: 493



be subject to disclosure in advance of trial under applicable rules, statutes, or case law. The

disclosure of such material would raise issues of national security that need to be addressed under

CIPA. Accordingly, the government moves for a pretrial conference pursuant to Section 2 of CIPA

to set a briefing schedule for the government to file any motion pursuant to CIPA Section 4. Given

the issues raised in the Cole Motion, the government requests that conference be scheduled

approximately two weeks after the Cole Motion is resolved.

               Because of the classified nature of any such information identified by the

government, the government will not be able to describe or discuss the information in open court

at the Section 2 conference. Accordingly, should the government identify potentially discoverable

classified information, the government seeks authorization pursuant to Section 4 of CIPA to make

an in camera, ex parte submission regarding classified materials that the government believes

should be subject to deletion, substitution, or disclosure pursuant to a protective order. Id. As

detailed above, courts in this Circuit have consistently held that in camera, ex parte submissions to

a district court in matters involving national security are proper, particularly when such submissions

involve classified information.      See, e.g., United States v. Dan Zhong, 16-CR-614 (AMD)

(E.D.N.Y. Nov. 26, 2018) (granting government’s motion to file CIPA Section 4 in camera and ex

parte); United States v. Adis Medunjanin, 10-CR-019 (S-3) (RJD) (E.D.N.Y. Jan. 31, 2011)

(government’s CIPA Section 4 motion filed ex parte with court’s permission); Abu-Jihaad, 630

F.3d at 140; Aref, 533 F.3d at 78.




                                                 14
Case 1:18-cr-00457-AMD Document 61 Filed 06/17/19 Page 15 of 15 PageID #: 494



                                       CONCLUSION

              For the foregoing reasons, the government respectfully requests that the Court

schedule a CIPA Section 2 conference approximately two weeks after the resolution of the Cole

Motion and that the Court authorize the government to make any motion to the Court for an order

pursuant to Section 4 of CIPA in camera and ex parte.

Dated:        Brooklyn, New York
              June 17, 2019

                                    RICHARD P. DONOGHUE
                                    United States Attorney
                                    Eastern District of New York

                             By:          /s/ David K. Kessler
                                    Alexander A. Solomon
                                    Julia Nestor
                                    David K. Kessler
                                    Kaitlin T. Farrell
                                    Sarah M. Evans
                                    Assistant U.S. Attorneys
                                    (718) 254-7000

                                    DEBORAH L. CONNOR
                                    Chief
                                    Money Laundering and Asset Recovery Section
                                    Criminal Division, U.S. Department of Justice

                                    Laura M. Billings
                                    Christian J. Nauvel
                                    Trial Attorneys

                                    JAY I. BRATT
                                    Chief
                                    Counterintelligence and Export Control Section
                                    National Security Division, U.S. Department of Justice

                                    Thea D. R. Kendler
                                    David Lim
                                    Trial Attorneys


                                              15
